Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to restriction requirement communication received on 9/9/2021 and examiner initiated telephonic interview on 9/17/2021. Claims 12-22 are cancelled.

Priority
 Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Boyoung (Ashley) Yeum, Reg. No. 73,803 on Sep. 17, 2021.

Please amend the claims as follows:
Claims 12-22 are cancelled.

	1 (Currently Amended). A message providing device comprising: 

	 a controller including a processor, wherein 
	at least a first operation mode and a second operation mode are provided as operations of a software robot program, the software robot program operating on a messaging service in which a message is exchanged between users, the software robot program exchanging a message with a user, 
	in the first operation mode, a specific service is executed upon reception of a message or a sticker,
	 in the second operation mode, the specific service is not executed even if the message or the sticker is received,
	 the receiver receives the message or the sticker from the user,
	 when the received message is a first specific message or the received sticker is a first specific sticker, the controller switches the first operation mode to the second operation mode, and
	 when the received message is a second specific message which is different from the first specific message or the received sticker is a second specific sticker which is different from the first specific sticker, the controller switches the second operation mode to the first operation mode.


	a storage unit including memory that stores the message, the sticker, or print data received from the user, wherein in the second operation mode, the message, the sticker, or the print data is received from the user and stored in the storage unit, and after the second operation mode is switched to the first operation mode, the software robot program executes the specific service or notifies the user whether to execute the specific service, in accordance with the message, the sticker, or the print data received during the second operation mode and stored in the storage unit.
3 (Original).  The message providing device according to claim 1, wherein in the second operation mode, the specific service is not executed even if a service requesting message or a service requesting sticker is received from the user, and when the specific service is not executed in the second operation mode, the user is notified that a current operation mode is the second operation mode.
4 (Original).  The message providing device according to claim 1, wherein in the second operation mode, when a service requesting message or a service requesting sticker is received from the user a predetermined number of times, the user is notified that a current operation mode is the second operation mode.
5 (Original).  The message providing device according to claim 1, wherein in the second operation mode, (i) when a transition timing from the first operation mode to the second operation mode is earlier than a predetermined time or (ii) when the number of 
6 (Original).  The message providing device according to claim 1, wherein the software robot program includes a first software robot program that executes the specific service upon receipt of the message or the sticker, and a second software robot program that does not execute the specific service even if receiving the message or the sticker, in the first operation mode, the first software robot program operates, in the second operation mode, the second software robot program operates, when the received message is the first specific message or the received sticker is the first specific sticker, the first software robot program enters a non-operating state and the second software robot program operates, and when the received message is the second specific message or the received sticker is the second specific sticker, the first software robot program operates.
7 (Original). The message providing device according to claim 1, wherein the software robot program includes a first software robot program that executes the specific service upon receipt of the message or the sticker, and a second software robot program that does not execute the specific service even if receiving the message or the sticker, in the first operation mode, the first software robot program operates, in the second operation mode, the second software robot program operates, when the specific service is executed in accordance with the received message or the received sticker, the first software robot program enters a non-operating state and the second software robot program operates, and when the received message is the second specific 
8 (Original).  The message providing device according to claim 1, wherein the software robot program includes a first software robot program that executes the specific service upon receipt of the message or the sticker, and a second software robot program that does not execute the specific service even if receiving the message or the sticker, in the first operation mode, the first software robot program operates, in the second operation mode, the second software robot program operates, the message providing device further comprising: a storage unit that stores the message or the sticker received from the user, wherein in the first operation mode, the first software robot program receives the message or the sticker from the user and stores the received message or the received sticker in the storage unit, and in the second operation mode, the second software robot program receives the message or the sticker from the user and stores the received message or the received sticker in the storage unit.
9 (Original).  The message providing device according to claim 1, wherein the software robot program includes a first software robot program that executes the specific service upon receipt of the message or the sticker, and a second software robot program that does not execute the specific service even if receiving the message or the sticker, in the first operation mode, the first software robot program operates, in the second operation mode, the second software robot program operates, and the second software robot program operates together with the first software robot program in accordance with a user's operation of inviting the first software robot program when 
10 (Original). The message providing device according to claim 9, wherein in the first operation mode, the first software robot program operates and the second software robot program enters a non-operating state, and in the second operation mode, the first software robot program enters the non- operating state and the second software robot program operates.
11 (Original). . A non-transitory computer readable medium storing a program that causes a computer to operate as: a receiver; and a controller, wherein at least a first operation mode and a second operation mode are provided as operations of a software robot program, the software robot program operating on a messaging service in which a message is exchanged between users, the software robot program exchanging a message with a user, in the first operation mode, a specific service is executed upon reception of a message or a sticker, in the second operation mode, the specific service is not executed even if the message or the sticker is received, the receiver receives the message or the sticker from the user, when the received message is a first specific message or the received sticker is a first specific sticker, the controller switches the first operation mode to the second operation mode, and when the received message is a second specific message which is different from the first specific message or the received sticker is a second specific sticker which is different from the first specific sticker, the controller switches the second operation mode to the first operation mode.


REASONS FOR ALLOWANCE
        The following is an examiner's statement of reasons for allowance: 
Claims 1-11 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, 	 in the second operation mode, the specific service is not executed even if the message or the sticker is received, the receiver receives the message or the sticker from the user, when the received message is a first specific message or the received sticker is a first specific sticker, the controller switches the first operation mode to the second operation mode, and  when the received message is a second specific message which is different from the first specific message or the received sticker is a second specific sticker which is different from the first specific sticker, the controller switches the second operation mode to the first operation mode”. These limitations, taken in context of the entire claims are allowable over prior art of record. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yammamoto et al. U.S. Patent Pub. No. 2019/0258431, discloses a messaging application for so-called chatting in which messages are exchanged between a plurality 
	Dellagnolo et al. U.S. Patent Pub. No. 2019/0384554, discloses a system including an imaging device and a mobile device communicatively connected to the imaging device for performing a method of processing print jobs at the imaging device, the method comprising receiving a print request to print from the mobile device and sending a unique identifier to the mobile device in response to the print request. The unique identifier is used in determining whether to print the job sent by the mobile device. 
Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARGON N NANO/Primary Examiner, Art Unit 2457